      Case 1:20-mc-00370-GHW Document 39 Filed 12/11/20 Page 1 of 2
                                                        USDC SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
                                                        DOC #:
UNITED STATES DISTRICT COURT                            DATE FILED: 12/11/2020
SOUTHERN DISTRICT OF NEW YORK
                                                               MEMORANDUM ENDORSED
 In re Application of                                        No. 20-mc-0370-GHW

 ISZO CAPITAL LP,                                                   ORDER

 Petitioner, for an Order Pursuant to 28
 U.S.C. § 1782 to Conduct Discovery for
 Use in a Foreign Proceeding.


        This matter (hereinafter, “the Application”) comes before the Court pursuant to 28 U.S.C.

§ 1782. Petitioner IsZo Capital LP (“Petitioner”) seeks leave to serve a Subpoena (ECF # 2-2)

seeking the production of documents (“the Subpoena”) upon J. Frank Associates d/b/a Joele

Frank, Wilkinson, Brimmer, Katcher (“Joele Frank”), a company found in the Southern District

of New York (“Respondent”).

        The Court has considered the Application, the evidence and arguments presented, and

upon being advised of the consent of the parties, with sufficient reason appearing and for good

cause shown:

        IT IS on this 11th day of December 2020, hereby ORDERED that the Application is

GRANTED as follows:

        1.     Petitioner is granted leave to serve Respondent with the Subpoena, which may be

served, on consent, by e-mail to Respondent’s undersigned counsel;

        2.     Petitioner and Respondent will consult and cooperate regarding any issues that

may arise concerning the Subpoena. In the absence of any such issues:

               a.       Respondent and Petitioner will agree upon a mutually acceptable date by

which Joele Frank shall produce documents in response to the Subpoena;




5621265-2
            Case 1:20-mc-00370-GHW Document 39 Filed 12/11/20 Page 2 of 2




                b.     Respondent reserves the right to serve written objections to the Subpoena

under Rule 45 of the Federal Rules of Civil Procedure within 14 days after the Subpoena is

served; and

        3.      The Court shall retain jurisdiction over this Application for the purpose of

enforcing this Order and assessing any request or motion that may arise as between Petitioner

and Respondent.



AGREED:

 /s/ Adrienne M. Ward                              /s/ Marc J. Rachman
 OLSHAN FROME WOLOSKY LLP                          DAVIS & GILBERT LLP
 Adrienne M. Ward                                  Marc J. Rachman
 Theodore J. Hawkins                               1675 Broadway
 744 Broad Street, 16th Floor                      New York, NY 10019
 Newark, NJ 07102
                                                   Attorneys for Respondent J. Frank Associates
 Attorneys for Petitioner                          d/b/a Joele Frank, Wilkinson, Brimmer, Katcher
 IsZo Capital LP



SO ORDERED:
                                            _____________________________________
Dated: December 11, 2020                           GREGORY H. WOODS
                                                  United States District Judge




5621265-2
